UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1538



KATHERINE A. HOOVER, M.D.,

                                            Plaintiff - Appellant,

          and


ALFRED J. VINCENT, M.D.,

                                                         Plaintiff,

          versus


ELLEN BRIGGS; RONALD WALTON; DEBRA LEWIS
RODECKER; AHMED D. FAHEEM; LEE ELLIOTT SMITH,
M.D.; EILEEN CATTERSON; H. DARREL DARBY;
KATHLEEN WIDES, M.D.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Robert C. Chambers, District
Judge. (CA-01-300-C)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.
Katherine A. Hoover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       Katherine A. Hoover, M.D., appeals the district court’s order

denying a “Motion for a Temporary Restraining Order or Injunctive

Relief,” and other post-judgment motions. The denial of a temporary

restraining order is ordinarily not appealable absent exceptional

circumstances.    Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30

(4th   Cir.   1976).   Because   this    case   presents   no   exceptional

circumstances, we decline to review the denial of a temporary

restraining order and dismiss the appeal insofar as it pertains to

that portion of the district court’s order.           Insofar as Hoover

appeals the denial of her request for a preliminary injunction, we

have reviewed the record and the district court’s order and find no

abuse of discretion.    To the extent that Hoover appeals that part

of the district court’s order denying her other post-judgment

motions, we have reviewed the record and the district court’s order

and find no reversible error.           Accordingly, we affirm on the

reasoning of the district court.        See Hoover v. Briggs, No. CA-01-

300-C (S.D.W. Va. Apr. 16, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                             AFFIRMED IN PART AND DISMISSED IN PART




                                   3